MEMORANDUM **
Appellant’s motion for reconsideration of the October 24, 2007 order dismissing this appeal is granted. The Clerk shall reinstate the appeal.
A review of the record and appellant’s response to this court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
*956Accordingly, we summarily affirm the tax court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.